DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               GEORGE RADU,
                                 Appellant,

                                     v.

 GOLDEN LAKES VILLAGE CONDOMINIUM ASSOCIATION “A”, INC.,
                        Appellee.

                               No. 4D20-1448

                               [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2018-CA-
009751.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, for appellant.

   Melinda S. Kollross of Clausen Miller P.C., Chicago, Illinois, Andrew G.
Tuttle of Fowler White Burnett, P.A., West Palm Beach, and William A.
Potucek of Fowler White Burnett, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.